Exhibit 10.90

 

Confidential Treatment Requested - Certain information in this exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portions.

 

AGREEMENT

 

This Equipment Purchase Agreement is entered into at Hyderabad on this, the 4th
day of February, 2003;

 

By and between

 

 

Tata Teleservices Limited, a company incorporated under the provisions of the
Companies Act 1956, and having its registered office at Jeevan Bharati, 10th
Floor, Tower-I, 124, Connaught Circus, New Delhi- 110001, India and corporate
office at 5-9-62, Khan Lateef Khan Estate, Fateh Maidan Road, Hyderabad-
500 001, India hereinafter referred to as “TTL” the expression which unless
repugnant to the context herein shall mean and include its successors in
business of the One Part;

 

AND

 

UTStarcom Inc. (UTSI), a company having its registered office at.... hereinafter
referred to as “UTSI” the expression which, unless repugnant to the context
herein shall mean and include its successors in business of the Other Part;

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

2.

SCOPE OF WORK

3.

TERM

4.

DELIVERY, PRICE AND PAYMENT TERMS

5.

[***]

6.

DELIVERY TERMS AND SCHEDULE

7.

INSPECTION, TESTING AND ACCEPTANCE

8.

ACCEPTANCE

9.

LICENSES

10.

TITLE AND RISK

11.

WARRANTY

12.

PROPRIETARY RIGHTS AND RIGHTS TO SOFTWARE

13.

PATENT AND COPYRIGHT INFRINGEMENT

14.

EXPORT, RE-EXPORT AND TRANSFER CONTROLS

15.

LIMITATION OF LIABILITY

16.

PROPRIETARY INFORMATION

17.

TERMINATION

18.

LAWS AND REGULATIONS

19.

DISPUTES RESOLUTION AND ARBITRATION

20.

FORCE MAJEURE

21.

ENTIRE UNDERSTANDING

22.

OUT OF WARRANTY MAINTENANCE ASSISTANCE AND TECHNICAL SUPPORT

23.

COMPLIANCE WITH LAWS

24.

CHANGES

25.

GENERAL PROVISIONS

 

 

Schedules

 

 

Schedule -A:

Responsibility Assignment Matrix

 

 

Schedule -B:

Price

 

 

Schedule -C:

Software License

 

 

Schedule -D:

Non Disclosure Agreement

 

 

Schedule -E:

Product Description

 

 

Schedule -F:

Acceptance Test Procedure

 

2

--------------------------------------------------------------------------------


 


1.             DEFINITIONS

 

For the purpose of this Order, the terms below shall have the following
definitions:

 

“Acceptance”

 

“Acceptance” means successful completion of tests of the Equipment/Element
performed by UTSI and/or TTL in accordance with the Acceptance Test procedure
listed in the Schedule F (Acceptance Test Procedure).  In the event that the
Acceptance Tests of any Equipment/Element have not been completed within [***]
days after the Shipment due to reasons solely attributable to TTL then such
Equipment/Element shall be deemed to have achieved Acceptance on the expiry of
such [***] day period (“Deemed Acceptance”).

 

“Acceptance Testing”

 

“Acceptance Testing” means that the Equipment has been installed, commissioned
and integrated, within the quality parameters and the mutually agreed
specifications have been met.  These tests shall have to be carried out, by UTSI
jointly with TTL or by TTL as applicable.  On successful Acceptance, TTL shall
issue a Certificate of Acceptance, in case the agreed tests are successfully
completed, no later than [***] days of completion of said tests.  In the event
of Deemed Acceptance, UTSI shall intimate TTL of the same in writing.

 

“Commercial Service”

 

“Commercial Service” means the earliest date when any of TTL’s subscribers or
customers begin to use the Product.  Commercial Service shall exclude trial
runs, soft launch or any other such similar use the period of which shall not
exceed [***] days.

 

“Documentation”

 

“Documentation” means all user manuals, training manuals, Software release
notes, and other similar, written materials in English provided with the System,
as may be updated by UTSI from time to time.

 

“Delivery”

 

“Delivery” shall mean Shipment as defined in this Agreement either on USD FCA
basis or INR DDP basis (as defined in this Agreement).

 

“Effective Date”

 

“Effective Date” means the date by which duly authorized officers of both
Parties have signed this Agreement.

 

“Equipment/ Element” shall mean the Hardware, the Licensed Material, and parts
thereof including cables, and spares, as ordered to be supplied to TTL.  The
same shall mean and include the following

 

3

--------------------------------------------------------------------------------


 

network elements, contained in, in whole or part, [***] and its associated
elements as per Schedule E (Product Description) attached hereto which on
stand-alone basis is capable of being tested, commissioned and integrated into a
Sub-Network or Network and is able to be deployed for Commercial Service.

 

“Non-Disclosure Agreement”

 

“Non-Disclosure Agreement” means the Mutual Non-Disclosure and Confidentiality
Agreement between the Parties. “Equipment/Element” – Schedule D.

 

“Party”

 

“Party” shall mean either Tata Teleservices Limited (“TTL”) having its Corporate
office at K.L.K Estate, Fateh Maidan Rd, Hyderabad 500001 registered under or
the UTSTARCOM Inc (“UTSI”) having its corporate office at 1275, Harbor Bay
Parkway, Alameda; CA 94502 USA.  Together TTL and UTSI are referred to as
“Parties”.

 

“Product”

 

“Product” means collectively all hardware and software components and subsystems
provided by UTSI as more fully described in Schedule E (Product Description)
attached hereto.

 

UTSI “Shipment”

 

Shall mean the date of delivery of Products, in whole or part, as applicable,
under an Order to the TTL nominated freight forwarder/carrier or the Carrier
evidenced by the airwaybill date, for such Orders where the delivery Terms are
on FCA basis.

 

In the event the delivery Terms under the Order are on INR DDP basis, then
Shipment shall mean the date of delivery of the Products, in whole or part, as
applicable, under such Order, to the TTL nominated warehouse in India, evidenced
by the delivery challan date.

 

“Software”

 

“Software” means the executable (object code) version of software as developed
by and/or licensed to UTSI for use in the Product.

 

“Software License Agreement”

 

“Software License Agreement” means the Software License Agreement between the
Parties.

 

“Warranty Period”

 

“Warranty Period” means- a period equal to [***] months starting on the date of
Shipment or a period [***] from the date of Acceptance of the Equipment/ Element
which ever expires later.

 

4

--------------------------------------------------------------------------------


 


2.             SCOPE OF WORK


 

This Agreement shall govern Purchase Orders (the “Order”) submitted by TTL to
UTSI for the supply by UTSI of [***] Products in accordance with the
specifications, in the identified areas in the territory of [***] for the
purposes of enabling provision of Basic Telecom Services and Value Added
Services by TTL (“Network”).  Detailed scope of work should be read in
conjunction with the Responsibility Assignment Matrix as attached herein in
Schedule A.

 

In the event that Purchase Orders are placed for any Products not included in
the Schedule E then, both Parties may agree that this Agreement shall govern
those as well and such Products shall be added to the Schedule E at that time.

 


3.             TERM


 

The term of this Order shall commence on the Effective Date and unless otherwise
terminated as provided herein, shall continue in full force and effect for a
period of [***]and may be extended upon mutual agreement.  During this time, TTL
and UTSI may re-negotiate prices and commercial terms as may be required from
time to time

 


4.             DELIVERY, PRICE AND PAYMENT TERMS


 


4.1           PRICING AND SHIPMENT


 

Prices for the Product and Services purchased and/or licensed hereunder shall be
as described in Schedule B (Price) to this Agreement which shall be either on
USD FCA or INR DDP basis (Incoterms 2000) (the “Prices”) based on mutual
agreement.

 

Prices, (where the Delivery Terms are on FCA basis) for the supply of the
Product are in U.S. Dollars, (FCA, Shanghai, China for Equipment/element) and in
U.S. Dollars, (FCA, JFK, USA for Software). (Incoterms 2000).

 

For export of Equipment/Element, on FCA basis, Delivery shall be FCA, Shanghai,
China facility of the carrier designated by TTL in the Order, or in the absence
of such designation, the carrier designated by UTSI (the “Carrier”) in
accordance with the above mentioned Incoterms 2000.

 


4.2           TAXES, DUTIES AND LEVIES


 

For export from China/USA on FCA basis, the Prices [***] which may be levied or
charged in India, however, any [***] shall be solely to [***].  Any such amounts
charged, levied or assessed, whether withheld at source or otherwise, will be
added to the prices otherwise chargeable to and payable by [***] pursuant to
this Agreement only for future Orders and for Orders executed after the
imposition of fresh tax that lead to more amount of taxes being imposed.

 

However, if any taxes on income are required by law to be deducted from any
payment required to be made by TTL to UTSI hereunder, the amount of such payment
shall be deducted as per Government Of India regulations and relevant TDS
certificates will be issued to UTSI and payment shall be made to UTSI net of
such amount.

 

5

--------------------------------------------------------------------------------


 

For Shipments made on DDP basis, the Prices shall include [***] (as
applicable).  [***]

 


4.3           FORM OF PAYMENT


 

Payments for Products and Services shall be made in U.S. Dollars via wire
transfer for Orders placed on FCA basis and in India Rupees for Orders placed on
DDP basis.

 

First Installment — [***] of the Order value shall be payable upon Acceptance or
[***] days from Shipment against each Order or part thereof, prorated for
shipment, whichever is earlier, provided delay in Acceptance is not on account
of UTSI (in which case payment of First Installment shall be at Acceptance
irrespective of [***] days).

 

Second Installment — For FCA USD Orders — Remaining [***] of the Order value,
shall be payable not later than [***] months from the due date of the First
Installment, or shall be due on the [***] day of the Shipment whichever is
earlier, provided delay in Acceptance is not on account of UTSI (in which case
payment of Second Installment shall be at Acceptance irrespective of [***]
days).

 

Second Installment — For INR DDP Orders — Remaining [***] of the Order value,
shall be payable at the expiry of [***] months from the due date of the First
Installment, provided delay in Acceptance is not on account of UTSI (in which
case payment of Second Installment shall be at [***] months from Acceptance
irrespective of [***] days).

 


4.4           WHEN PAYMENT OF ANY PART OF THE ORDER BECOMES DUE TO UTSI IN
ACCORDANCE WITH THE PROVISIONS OF THIS CLAUSE 4, THE UTSI SHALL FORWARD TO TTL
AN APPROPRIATE INVOICE (INVOICE) WHICH SHALL SPECIFY A FULL DESCRIPTION OF EACH
ITEM OF THE EQUIPMENT/ ELEMENT, SOFTWARE OR SERVICE DELIVERED, TOGETHER WITH THE
FOLLOWING DOCUMENTS:


 

For drawing payment due on Delivery of Equipment/Element/Software:

 

Acceptance of the Purchase Order and copies of:

 

i)                 Packing List

 

ii)              Airway Bill/Delivery Challan (as pplicable)

 

iii)           Certificate of Origin (as applicable)

 

iv)          Manufacturer’s Test Report/Factory Acceptance Test Report as per
agreed quality acceptance plan.

 

v)             Acceptance Certificate by TTL on completion of Acceptance Tests
or notification of Deemed Acceptance

 

vi)          A statement by the Contractor for subsequent performance of the
Equipment as per the Specifications and standards prescribed in this Agreement.

 

6

--------------------------------------------------------------------------------


 

Payment for the associated Software against each Equipment/Element so invoiced
shall be payable against the submission of the relevant documents as described
above.

 


4.5           IN THE EVENT OF DELAYED PAYMENT FOR MORE THAN A PERIOD OF [***]
DAYS AFTER THE INVOICE IS PAYABLE AND DUE, THEN UTSI MAY IMPOSE INTEREST PAYABLE
@ OF [***] OF THE INVOICE AMOUNT SO DELAYED, PRO-RATED ON A DAILY BASIS.  THIS
RATE SHALL APPLY FOR BOTH INR AND USD ORDERS.


 


5.             [***]


 

[***]

 


6.             DELIVERY TERMS AND SCHEDULE


 


6.1           THE ORDER WILL BE DELIVERED ACCORDING TO THE SCHEDULE SET FORTH IN
THE APPLICABLE ORDER..


 


6.2           DELIVERY OF ANY PRODUCT OR PART THEREOF ORIGINATING OUTSIDE OF
INDIA WILL BE FCA, SHANGHAI, CHINA OR FCA, JFK, USA, AS APPLICABLE (INCOTERMS
2000) AND DELIVERY OF ANY EQUIPMENT ORIGINATING WITHIN INDIA WILL BE THE TTL
DESIGNATED WAREHOUSE AS SPECIFIED IN THE APPLICABLE ORDER (“DELIVERY”).


 


6.3           LIQUIDATED DELAY DAMAGES


 


IF SHIPMENT/DELIVERY OF ANY PRODUCT OR PART THEREOF IS DELAYED BEYOND THE DATE
SPECIFIED IN THE ORDER OR AS MUTUALLY AGREED FOR SUCH SHIPMENT (“DELAY”), DUE TO
ANY CAUSE WHICH IS ATTRIBUTABLE TO UTSI OTHER THAN FORCE MAJEURE (THE OCCURRENCE
WHICH SHALL BE PROVED TO THE REASONABLE SATISFACTION OF TTL IN WRITING), BEYOND
THE MUTUALLY AGREED TIME FRAME (DELAYED PORTION), UTSI SHALL BE LIABLE TO PAY
LIQUIDATED DAMAGES TO THE TUNE OF [***]


 


7.             INSPECTION, TESTING AND ACCEPTANCE


 

UTSI shall perform a structured testing programme in accordance with the
provisions of Schedule F which shall be sufficient to demonstrate to the
satisfaction of TTL that the Equipment, or any Element meet the requirements of
the Agreement and to achieve all Acceptances of the Element.  Such testing shall
comprise off-site tests and on-site Acceptance tests to achieve Acceptance.  The
Acceptance Test Plan shall be proposed by UTSI and shall be reviewed and
approved by TTL.  Same is detailed in Schedule E.

 


TESTING AT UTSI’S FACTORY (“FACTORY ACCEPTANCE TESTING”)


 


7.1.1        THE PURPOSE OF FACTORY ACCEPTANCE TESTING IS TO VERIFY THAT THE
EQUIPMENT/ELEMENT PRODUCTION IS SATISFACTORY AND THAT THE EQUIPMENT/ELEMENT IS
READY TO BE SHIPPED TO TTL.


 


7.1.2        UTSI SHALL PERFORM FACTORY ACCEPTANCE TESTING IN ACCORDANCE WITH
THE TEST PLAN OF UTSI PRIOR TO SHIPMENT.


 

7

--------------------------------------------------------------------------------


 


7.1.3        TTL SHALL HAVE THE RIGHT TO WITNESS FACTORY ACCEPTANCE TESTING.  AN
INSPECTION PLAN WILL BE AGREED TO BY UTSI AND TTL SO AS TO MINIMISE DISRUPTION
TO UTSI’S ACTIVITIES AND OVERALL PROJECT SCHEDULE.


 


7.1.4        TTL MAY WITNESS THE PRODUCTION AND TESTING PROCEDURES IN GENERAL TO
VERIFY THAT UTSI IS DEPLOYING ALL QUALITY CONTROLS TO DELIVER THE
EQUIPMENT/ELEMENT CONFORMING TO SPECIFICATIONS AND STANDARDS SPECIFIED IN THE
AGREEMENT.  TTL SHALL BEAR ALL THE COSTS AND EXPENSES INCLUDING TRAVELLING,
BOARDING, LODGING EXPENSES AND OUT OF POCKET EXPENSES IN RESPECT OF SUCH
PERSONNEL SENT TO WITNESS SUCH TESTING.


 


7.1.5        NOTWITHSTANDING THE FACT THAT TTL HAS WITNESSED FACTORY ACCEPTANCE
TESTING OR NOT, THE UTSI SHALL PROVIDE TO TTL THE FACTORY ACCEPTANCE TEST
RESULTS AND WILL MAKE BEST TO PROVIDE THE SAME IN [***] DAYS OF THE COMPLETION
OF SUCH TESTING.


 


7.1.6        NO TEST OR EXAMINATION OF ANY OF THE EQUIPMENT/ELEMENT WHETHER
WITNESSED, AGREED OR OTHERWISE ORGANISED OR CARRIED OUT BY TTL SHALL RELEASE
UTSI FROM ITS OBLIGATION TO CARRY OUT THE ON-SITE TESTS OR TO PERFORM ANY OF ITS
OTHER OBLIGATIONS AS SET OUT IN AND IN ACCORDANCE WITH THE PROVISIONS OF THE
AGREEMENTS.


 


7.2           INSTALLATION, COMMISSIONING AND ACCEPTANCE TESTING ON SITE


 


7.2.1        THE PURPOSE OF THE ELEMENT ACCEPTANCE TESTS AT SITE IS TO SHOW THAT
THE EQUIPMENT/ ELEMENT MEETS THE SPECIFICATIONS AND TECHNICAL REQUIREMENTS AND
IS READY TO BE INTEGRATED INTO THE SUB-NETWORK OR NETWORK AS THE CASE MAY BE.


 


7.2.2        ACCEPTANCE TESTS ARE PERFORMED IN ACCORDANCE WITH SCHEDULE F AS
AGREED TO IN THIS AGREEMENT.  AN ACCEPTANCE REPORT WILL BE COMPILED FOR EACH OF
THE EQUIPMENT/ELEMENT ACCEPTED AS THE CASE MAY BE.


 


7.2.3        EQUIPMENT/ELEMENT ACCEPTANCE IS BASED ON TESTS DEFINED IN THE
ACCEPTANCE TEST PROCEDURES.  THE CRITERIA FOR PASSING THESE TESTS ARE THAT ALL
MAJOR DIAGNOSTIC TEST RESULTS WITH “ALL TESTS PASS (ATP)” AND REALIZATION OF
FEATURES/FUNCTIONALITIES.


 


7.2.4        IN CASE OF ANY ERRORS OR FAULTS DURING TESTING THAT AFFECT
COMMERCIAL SERVICE TO CUSTOMERS (SEVERITY 1), THE ACCEPTANCE CERTIFICATE SHALL
NOT BE ISSUED.  IN CASE OF ONLY MINOR ERRORS OR FAULTS THAT DO NOT AFFECT
COMMERCIAL SERVICE THE ACCEPTANCE CERTIFICATE WITH PUNCH LIST OF ISSUES TO BE
RESOLVED SHALL BE ISSUED BY TTL WITHIN [***] DAYS OF COMPLETION OF SUCH TESTS. 
UTSI AND TTL SHALL JOINTLY AGREE ON THE TIME FRAME WITHIN WHICH THESE ISSUES ARE
TO BE RESOLVED.


 


7.2.5        UTSI SHALL PROVIDE, NO LESS THAN [***] DAYS PRIOR TO COMMENCEMENT
OF TESTS, FOR TTL’S REVIEW AND APPROVAL THE FOLLOWING:


 

•                  A schedule of detailed test Procedures to be performed as per
Schedule F; and

 

•                  Documentation, in form and substance reasonably satisfactory
to TTL, of testing to verify the technical and performance requirements of the
Element,.  TTL has the right to seek performance of additional Tests as mutually
agreed.

 

8

--------------------------------------------------------------------------------


 


7.2.6        ON TTL’S REVIEW AND WRITTEN APPROVAL, THE ABOVE DOCUMENTATION
SHALL, AS FROM THE DATE OF SUCH WRITTEN APPROVAL, BE DEEMED TO HAVE BECOME A
PART OF THIS AGREEMENT AND THIS AGREEMENT SHALL THENCEFORTH BE INTERPRETED AND
CONSTRUED ACCORDINGLY.


 


7.2.7        AFTER COMPLETION OF INSTALLATION OF EACH SITE, TTL SHALL PERFORM
ON-SITE ACCEPTANCE TESTS OF THE EQUIPMENT/ELEMENT THEREAT IN ACCORDANCE WITH THE
TEST SPECIFICATIONS.


 


7.2.8        WITHIN [***] DAYS OF THE COMPLETION OF THE RELEVANT ACCEPTANCE
TESTS TTL SHALL EITHER INFORM UTSI OF THE FAILURE OF THE ACCEPTANCE TESTS IN
ACCORDANCE WITH TERMS HEREIN OR ISSUE UTSI WITH A DATED CERTIFICATE OF
ACCEPTANCE IN RESPECT OF THE ELEMENT/EQUIPMENT IN ACCORDANCE WITH 7.2.4.


 


7.2.9        IF ANY ASPECT OF THE ELEMENT (AS THE CASE MAY BE) FAILS TO PASS THE
ACCEPTANCE TESTS, THEN:


 

a)              the failure of the Element to pass the Acceptance Tests shall be
notified in writing to the UTSI by TTL, giving reasons for such failure, within
[***]days of the completion of the relevant tests; and

 

b)             the UTSI shall forthwith implement at its own cost and expense
such alterations or modifications to the Element as are necessary and in any
case, within [***] working days or any longer period mutually agreed upon to
enable the relevant Acceptance Test to be repeated; and

 

c)              The UTSI shall repeat the Acceptance Tests so as to achieve
Acceptance; and

 

d)             TTL may, at its option, carry out such alterations or
modifications at UTSI’s cost (as is commercially reasonable under the
circumstances) so as to achieve Acceptance.

 


7.2.10      NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THE
CORRESPONDING ORDER, TTL SHALL HAVE THE RIGHT TO REMEDIES OR MATERIAL DAMAGES AS
SPECIFIED IN THE CERTIFICATE OF CONTRACTUAL COMPLIANCE.


 


8.             ACCEPTANCE


 

Acceptance tests shall be performed by UTSI or and TTL as the case maybe in
accordance with the Acceptance Test procedure to be provided by UTSI and
approved by the TTL prior to the commencement of the tests.  TTL undertakes and
agrees to ensure that there will be no delay in the commencement or performance
of the Acceptance by any act or omission of the TTL or any of TTL’s employees,
agents or representatives.

 


9.             LICENSES


 

UTSI hereby grants TTL a non-exclusive, non-transferable license to use the
Software and the Documentation solely in connection with the Products purchased
by TTL pursuant to this Agreement, at the Site(s) and for the purpose and in the
manner for which the Product was designed

 

9

--------------------------------------------------------------------------------


 

and intended by UTSI, all in accordance with the software license provisions set
forth in Schedule C attached hereto.  In no event shall TTL have the right to
market, sell, lease, license, sublicense, assign, distribute or otherwise
transfer said license or any part thereof without the express prior written
consent of UTSI except in the event of a sale (in part or whole), merger,
strategic alliance or business arrangement of any kind wherein TTL ceases to do
business in it’s own name and a new entity takes over the business and the
Equipment.  TTL shall not remove nor alter, nor permit the removal or alteration
of, any UTSI or third-party trademarks, copyright notices, tags, labels or other
identifying markings placed on any Products, products, packages or containers
provided hereunder without the prior written consent of UTSI.

 


10.          TITLE AND RISK


 

Title to the Product and Risk of loss to the Product shall pass to TTL in
accordance with Incoterms 2000 at the FCA Shanghai, China or FCA JFK, USA as
applicable where the Orders are on FCA basis.  For Shipments on DDP basis Title
to the Product and Risk of loss to the Product shall pass to TTL in accordance
with Incoterms 2000 at the TTL designated warehouse specified in the Order.

 


11.          WARRANTY


 


11.1         SUBJECT TO THE TERMS AND CONDITIONS HEREOF, UTSI WARRANTS THE
PRODUCTS MANUFACTURED BY UTSI AND PROVIDED TO TTL PURSUANT TO THIS ORDER,
WORKING AS SEPARATE ITEMS AND WITHIN CONFIGURATIONS DISCLOSED IN WRITING TO UTSI
BY TTL, AGAINST DEFECTS IN MATERIAL, WORKMANSHIP AND DESIGN THAT MATERIALLY
AFFECT ITS PERFORMANCE (“DEFECTS”) FOR THE FOLLOWING PERIODS (“WARRANTY
PERIOD(S)”), RESPECTIVELY:


 

Equipment and Software for a period of [***] months from the date of Shipment or
[***] months from the date of Acceptance of the said Equipment, whichever
expires later, operating in configurations contemplated by the Parties, against
defects its performance in accordance with the specifications (Defects), which
ever is later UTSI will promptly effect the repair or replacement of any
equipment delivered hereunder by UTSI that demonstrates, during such Warranty
Period, to have a Defect.

 


11.2         WARRANTY OF GOOD TITLE


 

UTSI will deliver good title to all equipment provided under this Agreement
(including any additional purchases), free from any and all liens, claims or
encumbrances.

 


11.3         CONFORMITY TO SPECIFICATIONS


 

UTSI warrants that during the Warranty Period all equipment will conform to and
perform according to the specifications.  The UTSI warrants that the Equipment
will be new and unused (except for equipment used for testing required under the
Agreement/ Order) when delivered and, subject to the provisions of this
Clause 7, will be free from defects in materials and workmanship and will
function substantially (excluding minor non-service affecting) in accordance
with the applicable Specification during the Warranty Period.

 

10

--------------------------------------------------------------------------------


 


11.4         WARRANTY AND REPLACEMENT PARTS


 

UTSI warrants, on the same terms as those set forth above with respect to the
repaired or replacement Field Replacement Unit (“FRU”) for [***] months from
Delivery to FCA point or up to the term of the original warranty of the part
that is being replaced, whichever is longer.  UTSI shall also bear all costs
including duties, taxes, transportation costs, transit insurance premium and
other associated costs (including de-installation and re-installation) while
sending out defective parts and receiving repaired/replaced parts.

 


11.5         OWNERSHIP OF REPLACED PARTS


 

Except as provided elsewhere in this Agreement, FRUs replaced by UTSI will
become the property of UTSI.  FRUs delivered as replacement by UTSI will remain
the property of TTL.

 


11.6         PASS THROUGH OF WARRANTIES


 

UTSI will, to the extent possible, make available to TTL the benefit of any
warranties or similar rights on any equipment or part thereof produced by third
Parties which equipment is integrated in items.

 


11.7         WARRANTY CLAIM PROCEDURES


 

The limited warranties set forth in Clause 11 are subject to TTL’s written
notification, rendered during the warranty periods defined herein, to UTSI of an
alleged Defect.  UTSI will repair, replace, amend, or alter in accordance with
UTSI’s standard practices with respect to such equipment.

 


11.8         DISCLAIMER


 

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, UTSI NEITHER MAKES NOR
ASSUMES ANY LIABILITY UNDER ANY WARRANTIES (WHETHER IMPLIED OR PURSUANT TO
STATUTE OR COMMON LAW) ON OR WITH RESPECT TO EQUIPMENT PROVIDED HEREUNDER OR ANY
COMPONENT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED CONDITIONS OR
WARRANTIES OF MERCHANTABILITY.  Performance by UTSI of the warranty services
described in this Clause 11 will constitute fulfillment of all of UTSI’s
obligations in respect of the warranties contained in this Clause 11, whether
based on contract, or otherwise with respect to the equipment delivered to TTL
hereunder.

 


12.          PROPRIETARY RIGHTS AND RIGHTS TO SOFTWARE


 


12.1         SUBJECT TO THIS AGREEMENT, UTSI GRANTS TO TTL NON-EXCLUSIVE,
NON-TRANSFERABLE RIGHTS TO USE THE SOFTWARE (AS DEFINED BELOW) FOR TTL’S USE
SOLELY IN CONJUNCTION WITH THE UTSI EQUIPMENT.  THE RIGHTS GRANTED HEREIN SHALL
BE FOR USE OF THE SOFTWARE IN OBJECT CODE FORMAT ONLY AND SOLELY AS PROVIDED IN
SECTION 12.1.2 BELOW.


 


12.1.1      TTL ACKNOWLEDGES THAT ANY SOFTWARE SUPPLIED BY UTSI AND TTL
HEREUNDER (“SOFTWARE”) IS SUBJECT TO THE PROPRIETARY RIGHTS OF UTSI AND/OR UTSI’
VENDOR(S).  UTSI OR ITS VENDOR(S), AS THE CASE MAY BE, WILL RETAIN TITLE TO ALL
OF THE SOFTWARE.  SUBJECT TO PERFORMANCE BY TTL OF THESE TERMS AND CONDITIONS,
UTSI HEREBY GRANTS TO TTL AND TTL HEREBY ACCEPTS FROM UTSI THE LIMITED,
NONTRANSFERABLE, NONEXCLUSIVE RIGHTS (SUBJECT TO ARTICLE 9 ABOVE) TO USE THE
SOFTWARE SOLELY


 

11

--------------------------------------------------------------------------------


 


IN THE OPERATION OF UTSI EQUIPMENT PURCHASED HEREUNDER, TO COMMENCE ON DELIVERY
OF THE SOFTWARE TO TTL AND PAYMENT THEREFOR BY TTL AND TO LAST FOR THE LIFE OF
THE EQUIPMENT PURCHASED HEREUNDER.


 


12.1.2      EXCEPT AS PERMITTED BY THIS SECTION, TTL WILL NOT (I) COPY OR
DUPLICATE, OR PERMIT ANYONE ELSE TO COPY OR DUPLICATE, ANY PART OF THE SOFTWARE,
OR (II) CREATE OR ATTEMPT TO CREATE, OR PERMIT OTHERS TO CREATE OR ATTEMPT TO
CREATE, BY REVERSE ENGINEERING OR OTHERWISE, THE SOURCE PROGRAMS OR ANY PART
THEREOF FROM THE OBJECT PROGRAMS OR FROM OTHER INFORMATION MADE AVAILABLE UNDER
THIS ORDER (EXCEPT AS PERMITTED BY LAW).  TTL MAY (AT ITS OWN EXPENSE) MAKE TWO
COPIES OF THE OBJECT PROGRAM FOR ARCHIVE PURPOSES.


 


12.1.3      TTL WILL NOT, DIRECTLY OR INDIRECTLY, SELL, TRANSFER, OFFER,
DISCLOSE, RENT, LEASE (AS LESSOR), OR LICENSE THE SOFTWARE TO ANY THIRD PARTY,
EXCEPT THAT SUBJECT TO THESE TERMS AND CONDITIONS, AND SUBJECT TO ARTICLE 9
ABOVE, TTL MAY TRANSFER ITS RIGHTS TO USE THE SOFTWARE TO A THIRD PARTY
PURCHASER, LESSEE OR USER OF THE EQUIPMENT PURCHASED HEREUNDER THE RIGHT SOLELY
TO USE THE SOFTWARE IN THE OPERATION OF THE EQUIPMENT PURCHASED HEREUNDER.


 


12.1.4      UTSI WILL PROVIDE FREE OF COST ANY SOFTWARE DEFECT FIXES DURING THE
WARRANTY PERIOD.


 


12.1.5      SOFTWARE UPGRADES SHALL BE PROVIDED, FOR A PERIOD OF [***] YEARS
PROVIDED TTL BUYS EXTENDED WARRANTY/AMC SERVICES.


 


13.          PATENT AND COPYRIGHT INFRINGEMENT


 


13.1         DEFENSE OF CLAIMS


 

UTSI agrees (i) to resist or defend at its own expense any claim for royalty
payments or for equitable relief or damages against TTL based on an allegation
that the manufacture of any Item or combination of Items delivered hereunder or
the use (but only in accordance with documentation provided by UTSI), lease, or
sale thereof or that any documentation delivered by UTSI hereunder infringes any
patent or copyright, (ii) to pay any royalties and other costs related to the
settlement of such request and (iii) to pay the costs and damages, including
attorney’s fees and litigation costs, finally awarded as the result of any suit
based on such claim, provided that UTSI will not be liable for such damages to
the extent resulting from the failure of TTL to notify UTSI promptly of any such
claim or from TTL’s failure to provide reasonable assistance or information
requested in writing by UTSI in connection with the defense of any such claim.

 


13.2         INDEMNITY AGAINST INJUNCTIONS


 

In the event that, as a result of any suit for patent or copyright infringement
(i) prior to Delivery, the manufacture of any item supplied by UTSI hereunder is
enjoined, or (ii) after Delivery, the use, lease or sale thereof is enjoined,
then UTSI will, at its option and expense, either (a) negotiate a license or
other agreement with the plaintiff so that such Item is no longer infringing,
(b) modify such item suitably or substitute a suitable item therefor, which
modified or substituted item is not subject to such injunction, and to extend
the provisions of this Clause thereto, or if (a) or (b) cannot be effected by
UTSI’ reasonable and diligent efforts, (c) repurchase enjoined Items at their
then current value on TTL’s audited accounts.

 

12

--------------------------------------------------------------------------------


 

UTSI will indemnify TTL to such extent from any and all damages and costs
(including settlement costs agreed to by TTL and UTSI) finally awarded or so
agreed upon for infringement of any patent or copyright in any suit resulting
from Other Claims, and from reasonable expenses incurred by TTL in defense of
such suit if UTSI does not undertake the defense thereof within a reasonable
period.

 


13.3         CROSS INDEMNITY


 

Notwithstanding the above, UTSI will not be liable for any damages or costs
resulting from claims to the extent that any of the following constitutes either
direct or contributory infringement of any patent (such claims being
collectively referred to herein as “Other Claims”):

 

i)                                         UTSI’ compliance with TTL’s specific
Equipment or Software design instructions;

 

ii)                                      the use of any item in combination with
products other than those that are part of the Network equipment; or

 

iii)                                   a manufacturing or other process carried
out by or through TTL and utilizing any item.

 

TTL will indemnify UTSI to such extent from any and all damages and costs
(including settlement costs agreed to by TTL and UTSI) finally awarded or so
agreed upon for infringement of any patent or copyright in any suit resulting
from Other Claims, and from reasonable expenses incurred by UTSI in defense of
such suit including attorneys’ fees if TTL does not undertake the defense
thereof.

 


14.          EXPORT, RE-EXPORT AND TRANSFER CONTROLS


 

TTL hereby acknowledges that the Equipment and technology or direct products
thereof (hereafter referred to as “Products and Technology”), supplied by UTSI
hereunder are subject to export controls under the laws and regulations of the
United States and Japan.  TTL shall comply with such laws and regulations and
agrees not to export, re-export or transfer UTSI Products and Technology without
first obtaining all required United States and Japanese Government
authorizations or licenses.  UTSI and TTL each agree to provide the other such
information and assistance as may reasonably be required by the other in
connection with securing such authorizations or licenses, and to take timely
action to obtain all required support documents.

 

End-Use/User: TTL hereby certifies that none of the Products and Technology
supplied by UTSI to TTL hereunder will be exported, re-exported, or otherwise
transferred by TTL: A) to a United States or Japan embargoed or highly
restricted destination,; B) for use by or for any military end-user, or in any
military end-use located in or operating under the authority of any country;
C) to any entity that is engaged in the design, development, production,
stockpile or use of nuclear, biological or chemical weapons or missiles; D) to
Parties without first obtaining all required United States or Japanese
Government authorizations or licenses. TTL’s obligation under this clause shall
survive the expiration or termination of these Terms and Conditions.

 

13

--------------------------------------------------------------------------------


 


15.          LIMITATION OF LIABILITY


 

Notwithstanding any other clause in this Agreement, in no event will UTSI be
liable for [***]

 

Notwithstanding any other clause in this Agreement, the remedies of TTL and UTS
set forth herein are exclusive and the liability of UTS for a breach of UTS’
obligations with respect to the Equipment (including warranty obligations) shall
be limited [***]

 


16.          PROPRIETARY INFORMATION


 


16.1         UTSI AND TTL, TO THE EXTENT OF THEIR CONTRACTUAL AND LAWFUL RIGHT
TO DO SO, WILL EXCHANGE PROPRIETARY OR CONFIDENTIAL INFORMATION AS REASONABLY
NECESSARY FOR EACH TO PERFORM ITS OBLIGATIONS HEREUNDER.  ALL INFORMATION
RELATING TO THESE TERMS AND CONDITIONS AND ANY PURCHASE ORDERS ACCEPTED
HEREUNDER PROVIDED BY EITHER PARTY TO THE OTHER, WHETHER ORAL OR WRITTEN AND ALL
SOFTWARE WILL BE AND IS HEREBY DEEMED TO BE CONFIDENTIAL AND PROPRIETARY
INFORMATION (“PROPRIETARY INFORMATION”).


 


16.2         EXCEPT AS SET FORTH IN SECTION 15.3 BELOW, A PARTY RECEIVING
PROPRIETARY INFORMATION PURSUANT HERETO (THE “RECEIVING PARTY,” WHICH SHALL
INCLUDE THE FINAL END USER CUSTOMERS) WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PARTY DISCLOSING SUCH INFORMATION (THE “DISCLOSING PARTY”),
(I) USE ANY PORTION OF THE PROPRIETARY INFORMATION FOR ANY PURPOSE OTHER THAN
THE PURPOSE OF THESE TERMS AND CONDITIONS, OR (II) DISCLOSE ANY PORTION OF THE
PROPRIETARY INFORMATION TO ANY PERSON OR ENTITIES OTHER THAN THE EMPLOYEES AND
CONSULTANTS OF THE RECEIVING PARTY (AND UTSI’ SUBCONTRACTORS) WHO REASONABLY
NEED TO HAVE ACCESS TO THE PROPRIETARY INFORMATION IN CONNECTION WITH THE
PURPOSES OF THESE TERMS AND CONDITIONS AND WHO HAVE AGREED TO PROTECT
PROPRIETARY INFORMATION AS THOUGH THEY WERE A PARTY TO THESE TERMS AND
CONDITIONS.


 


16.3         A RECEIVING PARTY WILL NOT BE LIABLE FOR DISCLOSURE OF PROPRIETARY
INFORMATION, OR PART THEREOF, IF THE RECEIVING PARTY CAN DEMONSTRATE THAT SUCH
PROPRIETARY INFORMATION (I) WAS IN THE PUBLIC DOMAIN AT THE TIME IT WAS RECEIVED
OR SUBSEQUENTLY ENTERED THE PUBLIC DOMAIN THROUGH NO FAULT OF THE RECEIVING
PARTY; (II) WAS KNOWN TO OR IS IN THE LAWFUL POSSESSION OF THE RECEIVING PARTY
AT THE TIME OF RECEIPT; OR (III) IS DISCLOSED MORE THAN [***] YEARS, EXCEPT
[***] YEARS FOR SOFTWARE, AFTER THE DATE OF RECEIPT OF THE PARTICULAR
PROPRIETARY INFORMATION BY THE RECEIVING PARTY.  IN THE EVENT OF ANY LEGAL
ACTION OR PROCEEDING OR ASSERTED LEGAL REQUIREMENT FOR DISCLOSURE OF PROPRIETARY
INFORMATION FURNISHED HEREUNDER, THE RECEIVING PARTY WILL PROMPTLY NOTIFY THE
DISCLOSING PARTY AND, UPON THE REQUEST AND AT THE EXPENSE OF THE DISCLOSING
PARTY, WILL COOPERATE WITH THE DISCLOSING PARTY IN LAWFULLY CONTESTING SUCH
DISCLOSURE.  EXCEPT IN CONNECTION WITH ANY FAILURE TO DISCHARGE ITS
RESPONSIBILITIES UNDER THE PRECEDING SENTENCE, THE RECEIVING PARTY WILL NOT BE
LIABLE FOR ANY DISCLOSURE PURSUANT TO COURT ORDER.


 


16.4         PROPRIETARY INFORMATION WILL REMAIN THE PROPERTY OF THE DISCLOSING
PARTY AND WILL, AT THE DISCLOSING PARTY’S REQUEST AND AFTER IT IS NO LONGER
NEEDED FOR THE PURPOSES OF THESE TERMS AND CONDITIONS, PROMPTLY BE RETURNED
THERETO OR BE DESTROYED, TOGETHER WITH ALL COPIES MADE BY THE RECEIVING PARTY
AND BY ANYONE TO WHOM SUCH PROPRIETARY INFORMATION HAS BEEN MADE AVAILABLE BY
THE RECEIVING PARTY IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION.

 

14

--------------------------------------------------------------------------------


 


17.          TERMINATION


 

This Agreement may be terminated by either party:

 

a)                                      if the other party is in material breach
of this Agreement and fails to cure such breach within [***] days of receiving
written notice of the breach.  Provided that the breaching party continues to
make diligent and good faith efforts to cure the breach, the breaching party
shall be granted a reasonable extension of time to cure the breach.

 

b)                                     upon [***] days prior written notice if
any of the following circumstances remain uncured: (i)if the other party becomes
insolvent or unable to pay its debts  in the ordinary course of its business;
(ii) if a voluntary or involuntary petition under applicable bankruptcy laws is
filed by or against the other party; (iii) if a receiver is appointed for the
business affairs of the other party or the other party makes an assignment for
the benefit of creditors without permission of the other party; or (iv) if the
other party liquidates or ceases doing business as a going concern.

 

Any provision of this Agreement which by its nature survives termination shall
survive termination of this Agreement.

 


18.          LAWS AND REGULATIONS


 

The validity, construction and performance of this Contract including its
enforcement shall be governed by and interpreted in accordance with the laws of
India.  Subject to Article 19 (Dispute Resolution and Arbitration), the Parties
agree to submit themselves to the jurisdiction of Courts in Mumbai.

 


19.          DISPUTES RESOLUTION AND ARBITRATION


 


19.1         IF ANY DISPUTE, DIFFERENCE, CONTROVERSIES OR CLAIMS OF ANY KIND
WHATSOEVER SHALL ARISE BETWEEN THE PARTIES THIS CONTRACT INCLUDING ANY QUESTION
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION OF THE EXECUTION OF THE WORKS,
WHETHER BEFORE OR AFTER THE TERMINATION, ABANDONMENT OR BREACH OF THIS CONTRACT,
THE PARTIES SHALL SEEK TO RESOLVE ANY SUCH DISPUTE OR DIFFERENCE BY MUTUAL
CONSULTATION.  THE PARTIES WILL MAKE THEIR BEST ENDEAVOR TO RESOLVE DISPUTES,
DIFFERENCES, CONTROVERSIES OR CLAIMS BY MUTUAL CONSULTATION AND DELIBERATION
WITHIN [***] DAYS.  IN CASE OF FAILURE, THE ISSUES WILL BE REFERRED TO THE
RESPECTIVE SENIOR MANAGEMENTS OF THE PARTIES.  THEY SHALL STRIVE TO RESOLVE ALL
SUCH DISPUTES, DIFFERENCES, CONTROVERSIES, OR CLAIMS WITHIN A FURTHER PERIOD OF 
[***] DAYS.


 


19.2         IF THE PARTIES FAIL TO RESOLVE SUCH DISPUTE OR DIFFERENCE,
CONTROVERSY, OR CLAIM BY MUTUAL CONSULTATION AND ALSO BY REFERENCE TO THEIR
RESPECTIVE CEOS, THEN EITHER PARTY MAY GIVE THE OTHER, A FORMAL NOTICE IN
WRITING THAT THE DISPUTE, DIFFERENCE, CONTROVERSY, OR CLAIM EXIST SPECIFYING ITS
NATURE, THE POINT(S) IN ISSUE AND ITS INTENTION TO REFER SUCH DISPUTES,
DIFFERENCES, CONTROVERSIES, OR CLAIMS TO ARBITRATION UNDER THE ARBITRATION AND
CONCILIATION ACT, 1996.


 


19.3         IF THE PARTIES FAIL TO RESOLVE SUCH DISPUTES, DIFFERENCES,
CONTROVERSIES, CLAIMS BY FURTHER CONSULTATION WITHIN A PERIOD OF [***] DAYS FROM
THE DATE UPON WHICH SUCH NOTICE OF DISPUTES

 

15

--------------------------------------------------------------------------------


 


HAS BEEN GIVEN, THE DISPUTES, DIFFERENCE, CONTROVERSIES, CLAIMS SHALL BE
REFERRED TO AND FINALLY SETTLED BY ARBITRATION UNDER THE ARBITRATION AND
CONCILIATION ACT, 1996.


 


19.4         IT IS AGREED BETWEEN THE PARTIES THAT EACH PARTY SHALL HAVE THE
RIGHT TO NOMINATE ONE ARBITRATOR EACH, AND THE SAID TWO SO NOMINATED ARBITRATORS
SHALL APPOINT THE ARBITRATOR WHO SHALL ACT AS THE PRESIDING OFFICER OF THE SAID
ARBITRAL TRIBUNAL.  THE AFOREMENTIONED ARBITRATORS SHALL BE PROFESSIONALLY
QUALIFIED TO DEAL WITH THE INTRICACIES AND THE TECHNICALITIES OF THE DISPUTES,
DIFFERENCES, CONTROVERSIES, CLAIMS OR ANY OTHER TECHNICAL ISSUES.


 


19.5         THE PARTIES AGREE TO SEEK TO MUTUALLY DESIGNATE AN INDEPENDENT
TECHNICAL EXPERT IN THE FIELD TO ACT AS ASSIST THE ARBITRAL TRIBUNAL, IF SO
REQUIRED.  IF THEY FAIL TO AGREE IN [***] DAYS, ANY PARTY CAN MAKE AN
APPLICATION TO THE CHIEF JUSTICE OF MUMBAI HIGH COURT FOR SUCH APPOINTMENT.


 


19.6         THE ARBITRATION SHALL BE HELD IN MUMBAI, INDIA OR SOME OTHER
MUTUALLY AGREED LOCATION AND THE ARBITRATION PROCEEDINGS SHALL BE CONDUCTED IN
THE ENGLISH LANGUAGE.  THE ARBITRATORS WILL BE REQUESTED TO GIVE THEIR AWARD IN
[***] DAYS’ TIME.


 


19.7         THE AWARD SHALL BE FINAL AND BINDING ON THE PARTIES.


 


19.8         THE AWARD SHALL BE ENTERED IN ANY COURT HAVING JURISDICTION AND ANY
SUCH COURT MAY ORDER ENFORCEMENT OF THE AWARD AGAINST THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNEES.


 


19.9         EACH PARTY SHALL BE RESPONSIBLE FOR IT’S OWN COSTS DURING
ARBITRATION PROCESS SUCH AS LEGAL COSTS, TRAVEL AND STAY COSTS ETC. ONLY THE
INSEPARABLE COSTS OF ARBITRATION SUCH AS ARBITRATOR’S FEES AND VENUE EXPENSES
SHALL BE BORNE EQUALLY AND JOINTLY.


 


19.10       IN THE COURSE OF ARBITRATION, BOTH PARTIES SHALL CONTINUE TO EXECUTE
THIS CONTRACT IN SO FAR, AS IS REASONABLY PRACTICAL.  THIS CLAUSE SHALL SURVIVE
TERMINATION OF THIS CONTRACT.


 


20.          FORCE MAJEURE


 


20.1         ANY OBLIGATION OF ANY PARTY TO THIS ORDER, OTHER THAN OBLIGATIONS
FOR THE PAYMENT OF MONEY, WILL BE SUSPENDED DURING ANY PERIOD IN WHICH SUCH
PARTY IS UNABLE TO PERFORM SUCH OBLIGATION BY REASON OF FORCE MAJEURE, BUT ONLY
TO THE EXTENT AND FOR THE DURATION OF SUCH INABILITY TO PERFORM, AND ANY
APPLICABLE DEADLINES OR EXPIRATION DATES WILL BE EXTENDED OR DELAYED BY THE
DURATION OF SUCH INABILITY.  FOR THE PURPOSES HEREOF, “FORCE MAJEURE” MEANS WAR
(INCLUDING ACTS OF TERRORISM AND WARLIKE ACTS, EVEN IF NO FORMAL STATE OF WAR
HAS BEEN DECLARED), CIVIL COMMOTION, SABOTAGE, FIRE, FLOOD, NATURAL CALAMITIES,
STRIKES AND LOCKOUTS, ACT OF STATE OR DIRECTION FROM GOVERNMENTAL AUTHORITY
REQUIRING THE SUSPENSION OF WORK HEREUNDER, EPIDEMICS OR QUARANTINE OR IMPORT OR
EXPORT RESTRICTIONS (AS ARE NOT LIMITED TO THE ESTABLISHMENTS AND FACILITIES OF
THE PARTIES).  A PARTY SUBJECT TO A FORCE MAJEURE WILL PROMPTLY NOTIFY THE OTHER
GIVING DETAILS OF THE NATURE OF THE EVENT AND THE EXPECTED PERIOD OF ITS
DURATION AND WILL TAKE ALL REASONABLE STEPS TO MITIGATE THE EFFECTS THEREOF.

 

16

--------------------------------------------------------------------------------


 


20.2         WHEN THE FORCE MAJEURE EVENT CEASES, THE PARTIES ARE TO RESUME
THEIR RESPONSIBILITIES UNDER THE TERMS OF THIS AGREEMENT WITHIN [***] WORKING
DAYS, OR, IF THE SAME IS NOT POSSIBLE WITHIN SAID TIME PERIOD, THEN AS SOON AS
REASONABLY AND COMMERCIALLY POSSIBLE.


 


20.3         IN THE EVENT THAT A FORCE MAJEURE EVENT MATERIALLY FRUSTRATES THIS
AGREEMENT AND HAS PREVENTED, OR IF THE PARTIES REASONABLY EXPECTS SUCH EVENT TO
PREVENT, TIMELY PERFORMANCE HEREUNDER FOR A PERIOD OF MORE THAN [***] MONTHS,
THEN THE PARTIES MAY TEMPORARILY TAKE REASONABLE STEPS TO MITIGATE ITS POTENTIAL
DAMAGE, INCLUDING PROCUREMENT OF EQUIPMENT AND SOFTWARE FROM SUCH OTHER SOURCES
AS WILL BE SATISFACTORY TO MEET REQUIREMENTS OF THIS AGREEMENT FOR THE PERIOD OF
THE FORCE MAJEURE.  IN THE EVENT THAT A FORCE MAJEURE EVENT MATERIALLY
FRUSTRATING THIS AGREEMENT CONTINUES, OR THE PARTIES ARE UNABLE TO PERFORM DUE
TO A FORCE MAJEURE, FOR MORE THAN [***] MONTHS, EITHER PARTY MAY TERMINATE THIS
ORDER WITHOUT FURTHER OBLIGATION BY EITHER PARTY, PROVIDED, HOWEVER, THAT ANY
OUTSTANDING AMOUNTS DUE UTSI SHALL BE PAID BY TTL AND UTSI SHALL UNDERTAKE TO
USE REASONABLE EFFORTS TO RESELL FOR THE ACCOUNT OF TTL ANY UNUSABLE ITEMS
RETURNED BY TTL TO UTSI.


 


21.          ENTIRE UNDERSTANDING


 

These Terms and Conditions supersede and replace any and all prior agreements,
understandings or arrangements, whether oral or written, heretofore made between
the Parties relating to the Order, and together with the Exhibits attached
hereto constitutes the entire understanding of the Parties with respect to the
Order.  These terms and conditions contained in the Order may not be altered,
interpreted or amended except by an express written agreement or change order
signed by both Parties hereto.

 


22.          OUT OF WARRANTY MAINTENANCE ASSISTANCE AND TECHNICAL SUPPORT

 


22.1         UTSI AGREES THAT IT SHALL FOR THE OPERATIONAL AND COMMERCIAL LIFE
OF THE PRODUCT, SUPPLIED HEREUNDER, WHICH IN ANY CASE SHALL NOT BE LESS THAN
[***] YEARS FROM DELIVERY:


 


22.1.1      KEEP AVAILABLE ALL NECESSARY SPARE PARTS FOR THE EQUIPMENT,
PROVISION OF ANY SUCH SPARE PARTS ON TERMS AND CONDITIONS, INCLUDING THE PRICES,
TO BE MUTUALLY AGREED UPON IN GOOD FAITH; AND


 


22.1.2      REPAIR ANY DEFECTIVE EQUIPMENT OUT OF WARRANTY ON TERMS AND
CONDITIONS, INCLUDING THE PRICES, TO BE AGREED UPON.


 


22.1.3      IN CASE OF OBSOLESCENCE, UTSI SHALL GIVE A NOTICE OF NOT LESS THAN
[***] DAYS PRIOR TO DISCONTINUING ANY EQUIPMENT OF THE TYPE PURCHASED HEREUNDER.


 


22.1.4      UTSI SHALL SUBMIT TO TTL A DETAILED PROPOSAL FOR OUT OF WARRANTY
TECHNICAL ASSISTANCE AND SOFTWARE MAINTENANCE SUPPORT.  SUBJECT TO THE ABOVE
CONDITIONS, TTL MAY SELECT AND PURCHASE ADDITIONAL TECHNICAL SUPPORT FOR UTSI
EQUIPMENT AT MUTUALLY AGREED PRICES.  THE UTSI MATERIAL RETURN CENTER
COORDINATES REPAIR SERVICES FOR UTSI-SUPPLIED EQUIPMENT.  TTL MUST OBTAIN A
RETURN MATERIAL AUTHORIZATION (RMA) NUMBER FOR EACH FRU PRIOR TO RETURNING THE
UNIT TO UTSI.  THERE WILL BE NO CHARGE FOR REPAIR OF FRUS STILL COVERED BY THE
ORIGINAL WARRANTY OR BY UTSI’ OPTIONAL EXTENDED WARRANTY SERVICES IF TTL HAS
ELECTED SUCH EXTENDED WARRANTY SERVICES.  REPAIRED

 

17

--------------------------------------------------------------------------------


 


MODULES WILL BE WARRANTED FOR [***] DAYS AFTER SHIPMENT OR THE REMAINDER OF THE
ORIGINAL WARRANTY PERIOD, WHICHEVER IS GREATER.  TTL WILL ENTER INTO UTSI’
STANDARD TECHNICAL ASSISTANCE AND SOFTWARE MAINTENANCE SUPPORT AGREEMENT AT
PRICES TO BE MUTUALLY AGREED.


 


23.          COMPLIANCE WITH LAWS


 

Both Parties shall comply with respectively binding laws and provisions of this
Agreement and fully indemnify the other Party with regard to any willful or
otherwise non-compliance.

 

CHANGES

 


23.1         TTL MAY REQUEST A REASONABLE NUMBER OF QUOTATIONS FROM UTSI FOR THE
COSTS OF POTENTIAL CHANGES TO SPECIFICATIONS OR SCHEDULING REQUIREMENTS SET
FORTH IN THE SCHEDULE (“CHANGE REQUEST”).  UTSI WILL PROMPTLY MAKE SUCH QUOTES
TO TTL AND WILL NEGOTIATE THOSE QUOTES WITH TTL IN GOOD FAITH.  UTSI MAY, ON ITS
OWN INITIATIVE, PROPOSE SUCH CHANGES BY PROVIDING TTL WITH SUCH A QUOTATION, IN
WHICH EVENT TTL WILL PROMPTLY RESPOND TO UTSI’ PROPOSAL.


 


23.2         IF ANY SUCH CHANGE REQUEST CAUSES AN INCREASE OR DECREASE IN THE
COST OF, OR THE TIME REQUIRED FOR, PERFORMANCE, THE PARTIES WILL EQUITABLY
ADJUST THE PRICE AND/OR DELIVERY DATE, AND WILL AMEND THE ORDER IN WRITING
ACCORDINGLY.  ANY CLAIM FOR ADJUSTMENT BY UTSI RESULTING FROM A CHANGE REQUEST
WILL BE AUTOMATICALLY WAIVED UNLESS ASSERTED IN WRITING BY UTSI (A “UTSI CLAIM”)
WITHIN [***] DAYS FROM THE DATE OF RECEIPT BY UTSI OF THE CHANGE REQUEST.  UTSI
WILL STATE THE AMOUNT OF SUCH ADJUSTMENT CLAIMED EITHER AS PART OF THE UTSI
CLAIM, OR AT SUCH LATER DATE (NOT TO EXCEED [***] DAYS FROM THE DATE OF RECEIPT
BY UTSI OF THE CHANGE REQUEST) AS UTSI MAY REQUEST AS PART OF SUCH UTSI CLAIM.


 


23.3         THE PERSONNEL OF EACH PARTY MAY FROM TIME TO TIME RENDER TECHNICAL
ASSISTANCE OR GIVE TECHNICAL ADVICE TO, OR EFFECT AN EXCHANGE OF INFORMATION
WITH THE PERSONNEL OF THE OTHER PARTY CONCERNING THE SUBJECT MATTER OF THIS
ORDER.  HOWEVER, UTSI WILL NOT DEVIATE FROM THE REQUIREMENTS OF THIS ORDER BY
REASON OF SUCH ASSISTANCE, ADVICE OR EXCHANGE OF INFORMATION, UNLESS THE
DEVIATION IS INCORPORATED INTO AND AUTHORIZED BY A CHANGE REQUEST ISSUED IN
ACCORDANCE WITH THE CLAUSES HEREIN.  SUCH ASSISTANCE, ADVICE OR EXCHANGE OF
INFORMATION, SHALL NOT DELETE OR IN ANY WAY MODIFY ANY OF THE RIGHTS OR
OBLIGATIONS OF THE PARTIES, EXPRESS OR IMPLIED.


 


24.          GENERAL PROVISIONS


 


24.1         NO LIABILITY FOR OTHER PARTY’S ACTS


 

Neither party shall be liable for any losses, injuries, or damages caused by or
attributable to the acts and/or omissions of the other party, its employees, or
its agents.

 


24.2         INDEPENDENT CONTRACTORS


 

The Parties hereto agree that they are independent contractors.  This Agreement
shall not be construed to create or result in a partnership or joint venture
between the Parties hereto, nor to make either party the agent of the other
party.  This Agreement shall not create any third party beneficiary rights.

 

18

--------------------------------------------------------------------------------


 


24.3         NOTICES


 

Any notices, requests, demands or other communications required or permitted
under this Agreement shall be in writing and shall be sufficiently communicated
if delivered (i) in person or by means of a recognized courier service or email
with Delivery notice, (ii) sent by facsimile with written confirmation sent by
regular airmail, or (iii) if sent by registered airmail, return receipt
requested, to the recipient party at its address appearing in the preamble
hereof or to such other address as such party may have designated for such
purpose by notice previously given to the other party in accordance with the
terms hereof.

 

All email communication shall be deemed accepted if no notice of “failure” or
“return” is received.  All emails must be acknowledged by the recipient within
2 working days of the communication.

 

 

If to UTSI:

Attention: Russell Boltwood, Legal Affairs

 

 

 

1275 Harbor Bay Parkway

Alameda, Ca. 94502 USA

+1 510 864 8800 (Voice)

l +1 510 864 8802 (Fax)

 

 

If to TTL:

Attention: A.G Rao

 

 

 

G.M Corporate

UG Floor, K.L.K Estate, Fateh Maidan Rd.

Hyderabad - 500 001

 

Notices shall be deemed to have been received if delivered in person, on the
same day; if sent by facsimile, 24 hours after transmission; if sent by
registered mail, seven (7) days after deposit into the respective national mail
Product.

 


24.4         SECURITY INTEREST


 

UTSI reserves, and TTL hereby grants to UTSI, a security interest in each
Product purchased and licensed and in any proceeds thereof until UTSI has
received payment in full.  TTL agrees at UTSI’s request to execute any and all
financing statements and to take such other action as UTSI may reasonably
request to carry out the intent of this section.

 


24.5         NO ASSIGNMENT


 

Neither party may assign its rights and/or obligations, hereunder without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, except in case where such assignment is pursuant to a
transfer of all or substantially all of business and assets, whether by merger,
sale of assets, sale of stock, or otherwise.

 

19

--------------------------------------------------------------------------------


 


24.6         PUBLICITY


 

The substance and timing of any written or other public disclosure relating to
this Agreement, in the form of a press release or similar disclosure shall be
subject to the prior written approval of both Parties.

 


24.7         NO VIOLATION OF APPLICABLE LAW


 

If any provision of this Agreement is held to be invalid under any applicable
law, such provision shall be ineffective to the extent of such violation without
invalidating other provisions of this Agreement.

 


24.8         CONFLICTING EXHIBITS


 

In the event that any provision of the Exhibits or any other attachments to this
Agreement are deemed to be in conflict with the provisions of this Agreement,
the provisions of this Agreement shall control.

 


24.9         NO WAIVER


 

Any failure by either party to enforce strict performance by the other party of
any provision herein shall not constitute a waiver of the right to subsequently
enforce such provision or any other provision of this Agreement.

 


24.10       ENTIRE AGREEMENT


 

This Agreement and the Exhibits hereto constitute the entire agreement between
UTSI and TTL relating to the subject matter hereof and supersede all statements,
representations, and understandings, which have been made by either party or
their agents or representatives prior to the execution of this Agreement.  No
modification of this Agreement shall be binding upon either party unless made in
writing and executed on behalf of that party by its duly authorized
representative.

 


24.11       MAY BE EXECUTED IN COUNTERPARTS

 

This Agreement may be executed in counterparts and by facsimile such that when
taken together the, counterparts shall be deemed a true original of the
Agreement between the Parties.

 

For Tata Teleservices Ltd.

 

For UTStarcom Inc.

 

 

 

By it’s Authorised Representative:

 

By it’s Authorised Representative:

 

 

 

/s/ Ajay Madan

 

/s/ Ruchir Godura

 

 

 

Mr. Ajay Madan

 

Mr. Ruchir Godura

 

 

 

(Chief Technical Officer)

 

(Country Manager & Director — South Asia)

 

 

 

Witness:

 

Witness:

 

 

 

/s/ A. G Rao

 

/s/ Yogesh Bijlani

 

 

 

Mr. A.G Rao

 

Mr. Yogesh Bijlani

 

20

--------------------------------------------------------------------------------


 

Schedule A to Equipment Agreement

 

[***]

 

 

--------------------------------------------------------------------------------


 

Schedule B to the Equipment Agreement

 

END-USER SOFTWARE LICENSE

 

The following terms and conditions shall constitute the license (“License”) by
which software that accompanies, whether by being embedded into a hardware
element or component or by means of a separate media such as diskette or compact
disc, or otherwise (“Software”), is transferred in connection with products
(“Products”) supplied by Seller (“Licensor”).

 

It is hereby agreed that provisions of this license agreement are subordinate to
provision relating to Software as contained in the Agreement dated 4 February
2003 between UTSI and TTL.  In the event of any inconsistency between this
license agreement and the above mentioned agreement, the provisions of the
Agreement dated 4 February 2003 between UTSI and TTL shall prevail.

 

Grant.  The person who acquires any Product (“Licensee”) may install and use the
Software in machine-readable form only, solely on the Products, and solely for
the purpose of operating the Products.  Licensee may copy the Software only for
backup purposes, provided that Licensee reproduces all copyright and other
proprietary notices that are on the original copy of the Software.

 

Restrictions.  Licensee may not use, copy, modify, or transfer the Software, or
any copy thereof, in whole or in part, except as expressly permitted by this
License.  Licensee may not reverse engineer, disassemble, decompile, or
translate the Software, or otherwise attempt to derive the source code of the
Software, or permit any other person to do any of the foregoing.  Any attempt to
transfer any right, duty or obligation in this License is void.  Licensee may
not rent, lease, loan, resell for profit, or distribute the Software, or any
part thereof.  License may not modify or create derivative works based on the
Software in whole or in part.  Ownership.  The Software is not sold but is only
licensed to Licensee for use only in accordance with this License, and Licensor
reserves all rights not expressly granted to Licensee.

 

Copyright.  The Software is protected by United States copyright laws and
international treaty.  The Software is owned by Licensor or its suppliers or
licensors.

 

Term.  This License will terminate immediately upon notice to Licensee if
Licensee materially breach any term or condition of this License. Licensee
agrees upon termination promptly to destroy the Software and all copies thereof.

 

Warranty Disclaimer.  THE SOFTWARE IS PROVIDED TO LICENSEE “AS IS” AND LICENSOR
AND ITS SUPPLIERS EXPRESSLY DISCLAIM ALL WARRANTIES INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

 

Limitation of Remedies.  IN NO EVENT SHALL LICENSOR OR ITS SUPPLIERS BE LIABLE
TO LICENSEE OR TO ANY OTHER PERSON FOR [***].

 

Export Law.  The Software and related technology are subject to U.S. export
control laws and may be subject to export or import regulations in other
countries.  Licensee agrees strictly to comply with

 

 

--------------------------------------------------------------------------------


 

all such laws and regulations and acknowledge that Licensee has the
responsibility to obtain such licenses to export, re-export or import as may be
required.

 

General.  This License will be governed by the laws of the State of California,
USA.  The Federal and State Courts located in San Francisco County, California,
USA shall have sole jurisdiction over all disputes arising in connection with
this License.  If any provision of this License is held to be unenforceable,
that provision will be removed and the remaining provisions will remain in full
force.  This License is the complete and exclusive statement of the agreement
between Licensee and Licensor and supersedes all prior agreements, oral or
written, and all other communications between Licensee and Licensor in relation
to the subject matter of licensing the Software.

 

Licensee agrees to the terms and conditions set forth above in this License as
of the effective date of this agreement date stated below:

 

2

--------------------------------------------------------------------------------


 

Schedule C to the Equipment Agreement

 

[***]

 

 

--------------------------------------------------------------------------------


 

Schedule D to the Equipment Agreement

 

MUTUAL NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT

 

THIS AGREEMENT IS ENTERED INTO BY AND BETWEEN SELLER, INC., 1275 HARBOR BAY
PARKWAY, SUITE 100, ALAMEDA, CA 94502 (“Seller”) AND Buyer (“Company”).

 

1.                                       This Agreement shall apply to all
confidential and proprietary information disclosed by the parties to the other,
including but not limited to confidential product planning information, product
specifications and other proprietary and business and technical information
(hereinafter referred to as “Confidential Information”).  As used herein,
“Confidential Information” shall be in written, graphic, machine recognizable or
other tangible or electronic form and marked “Confidential” or “Proprietary” or
shown by implication that it is imparted or disclosed in confidence, or if
disclosed orally or visually, shall be reduced to writing in summary form,
identified as “Confidential Information” and sent to the Receiving Party within
15 days following such oral or visual disclosure.

 

2.                                       Seller and Company mutually agree to
hold the other party’s Confidential Information in strict confidence and not to
disclose such Confidential Information to any third parties except after
receiving prior consent by the disclosing party in writing.  Seller and Company
shall use the same degree of care to avoid disclosure of such Confidential
Information as each employs with respect to its own proprietary information of
like importance or a greater degree if reasonable.

 

3.                                       Seller and Company agree that they will
not use the other party’s Confidential Information for any purpose other than
for the intended purposes, without the prior written permission of the other
party.

 

4.                                       Seller and Company mutually agree they
may disclose such Confidential Information to their respective responsible
employees, including employees of other Tata group companies or any other
company in whom Tata Group has a management right or ownership stake, with a
bona fide need to know, and Seller and Company agree to instruct all such
employees not to disclose such Confidential Information to third parties and
will ensure that such employees have agreed to similar non-disclosure provisions
with Seller or the Company, its own employees respectively.

 

5.                                       Information shall not be deemed
Confidential Information and the receiving party shall have no obligation
regarding any information for which it can be proven in written documentation
(a) is already known to the receiving party at the time that it is disclosed
without use of the Confidential Information; (b) is or becomes publicly known
through no wrongful act contrary to this Agreement of the receiving party;
(c) is rightfully received from a third party without obligation of confidence
or restriction on disclosure from receiving party and without breach of this
Agreement; (d) is independently developed by the receiving party without use of
Confidential Information; (f) is disclosed pursuant to a requirement of a valid
court order

 

 

2

--------------------------------------------------------------------------------


 

provided that the Receiving Party provides (i) prior written notice for the
disclosing party of such obligation and (ii) the opportunity to oppose such
disclosure and (iii) it is disclosed for the extent and purposes or the order
only.

 

6.                                       All Confidential Information shall
remain the property of the disclosing party, and upon the written request of
either party, the other party shall promptly return to the disclosing party all
Confidential Information disclosed to it and all copies thereof or at the
disclosing party’s option shall destroy all such Confidential Information and
shall provide the receiving party with a certificate that all Confidential
Information has been destroyed.

 

7.                                       Seller and Company recognize and agree
that nothing contained in this Agreement shall be construed as granting any
rights, by license or otherwise to any Confidential Information disclosed
pursuant to this Agreement.

 

8.                                       This agreement shall be binding upon
and inure to the benefit of the party’s successors and assigns.  This Agreement
shall not be assignable by either party for the written consent of the other
party, and any purported assignment not permitted hereunder shall be void.  This
document constitutes the entire agreement between the parties with respect to
the subject matter hereof, and shall supersede all previous, understandings and
agreements, either oral or written, between the parties or any official or
representative thereof.

 

9.                                       The obligations undertaken by each
party pursuant to this Agreement shall remain in effect for three years from the
last date of disclosure of Confidential Information, and shall survive any
termination or expiration hereof.

 

10.                                 None of the Confidential Information
disclosed by the parties constitutes any representation, warranty, assurance,
guarantee or inducement by either party to the either with respect to the
infringement of trademarks, patents, copyrights; any right of privacy; or any
rights of third persons.

 

11.           The parties hereto are independent contractors.

 

12.                                 This Agreement may be modified only by
written amendment signed by both parties.  This Agreement shall be construed in
accordance with the laws of India without regard to the conflict of laws
provisions and shall be subject to the jurisdiction of the courts of India.

 

13.                                 The receiving party may make copies of
Confidential Information only to the extent necessary for the purpose of this
Agreement provided that the copies are marked “Confidential” and treated as
Confidential Information in accordance with the terms of this Agreement.

 

14.                                 Accordingly, nothing in this Agreement, will
be construed as a representation or inference prohibiting either party from
developing products, having products developed for it, from entering into joint
ventures, alliances, or licensing arrangements. that all without violation of
this Agreement, compete with the products or systems embodying the Confidential
Information.

 

 

3

--------------------------------------------------------------------------------


 

Schedule F to the Equipment Agreement

 

 

[***]

 

Acceptance Test Plan

 

4

--------------------------------------------------------------------------------


 

Table of Contents

 

[***]

 

 

--------------------------------------------------------------------------------


 

Purpose of document

 

This document shall describe the acceptance test plan for a standard [***]
installation.  Included are descriptions of the necessary tools, preparation,
installation and steps to do the tests.  This document is provided as a
reference to the field engineers to complete system acceptance testing with the
customer.

 


GENERAL


 

The tests will be performed on [***] at exchange and remote terminals.  Each
test section is composed of the title of the test, purpose, description,
equipment, documentation, pre-requisites and expected results.

 

This is a very detailed acceptance test plan and is expected that all the tests
mentioned here will be conducted [***].  For additional systems, the routine
acceptance test plan shall be followed.

 

Also, this acceptance test plan is for [***].  The actual site acceptance shall
be limited to the [***].

 

Before the actual verification tests, it will be assumed that:

 

•                  The system was properly commissioned and working normally.

•                  The working system will guarantee the proper inter working
tests, that is, [***].

•                  The required test equipment and other components that are
necessary to configure the system should be in place before proceeding with the
actual verification tests.

 

 

[***]

 

 

2

--------------------------------------------------------------------------------